Title: To George Washington from Major General Philip Schuyler, 5 July 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir,
Albany July 5h 1777.

I do myself the Honor, to transmit you Copies of General St Clair’s Letters to me of the 30th June continued to the first July, together with Copies of those of the 2d & 3d Instant, and two papers inclosed in the last, all of which are numbered in the Order of Time I received them.
Such of the Militia as are passed this or might be at Fort Ann, I have ordered on by the Way of Skenesborough, with Directions, if possible to throw themselves into Tyonderoga, but should they, with such as might join them in that part of the Country be too weak to attempt it, then to remain at Castle Town or other place in that Neighbourhood where the Militia not yet come up may join them.
The Troops from Peek’s Kill have not yet appeared—I wait their Arrival with Anxiety, and the Moment they do, I shall move with them—If they do not arrive by to Morrow I go without them and will do the best I can with the Militia.
The Enemy have had a party at Fort Schuyler, who scalped a Captain

& Corporal of Gansevoort’s Regiment, this with the Threatnings of Joseph Brandt, a natural Son of Sir William Johnson, who commands a party of about two hundred Indians, and the Prospect of being attacked by the Way of Oswego has so dispirited the Inhabitants of Tryon County that I have been obliged to leave Colonel Van Schaick, who has about 150 Continental Troops with him, in that part of the Country, and apprehend that I shall soon be under the Necessity of reinforcing him, if so, I propose to send him some of the Militia destined to the Northward, that we may keep the Continental Troops as much together as possible.
Inclose your Excellency a Return of the Army at Tyonderoga—Should an Accident befal us in that Quarter and the Troops be lost we shall be in a disagreeable Situation, with little else besides Militia; with not a single piece of heavy or light Artillery, and not one Artillery Man. If it be possible, I wish your Excellency to order as many Artillery Men and Field pieces to this Quarter as can be spared, with a competent quantity of fixed Ammunition, as we have no Cartridge paper, and very little of any other.
As part of the provision I sent by the Way of Lake George is returned to that post, I shall now be under the Necessity of drawing it from thence to Fort Ann, that we may attempt to supply the Garrison of Tyonderoga by the Way of Wood Creek and Skenesborough; but should we be incapable of getting a Supply of fresh provisions into that Fortress, I dread the Consequences, as the Hopes I have of obtaining any considerable Quantity of salted Meat are next to none, unless it can be sent from below, a good Deal of what was in this Department being spoiled.
I have transmitted Congress Copys of General St Clair’s Letters. I am Dr Sir respectfully and Sincerely Your Excellency’s most Obedient Humble Servant

Ph: Schuyler

